                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DEBORAH A. BECKWITH, as                            )             Case No. 3:18-cv-40
 administratrix of the ESTATE OF                    )
 SAMANTHA R. BECKWITH,                              )
                                                    )
                Plaintiff,                          )            JUDGE KIM R. GIBSON
                                                    )
          v.                                        )
                                                    )
 BLAIR COUNTY, operating as BLAIR                   )
 COUNTY PRISON, MICHAEL                             )
 JOHNSTON, RANDY POLLOCK, and                       )
 PRIMECARE MEDICAL, INC.,                           )
                                                    )
                Defendants.                         )
                                     MEMORANDUM OPINION

  I.   Introduction

       Pending before the Court is Plaintiff Deborah A. Beckwith' s ("Plaintiff") Motion to

Compel Discovery (ECF No. 34). Plaintiff, as administratrix of the estate of Samantha R. Beckwith

("Samantha"), seeks to compel production of an unredacted copy of the Pennsylvania

Department of Corrections Full Scale Assessment of the Blair County Prison Operations (the

"DOC Report") from Defendant Blair County (the "County"), operating as the Blair County

Prison (the "Prison"). On December 19, 2018, the County filed a Response in Opposition (ECF

No. 38), arguing that the redacted portions of the DOC Report are protected from disclosure by

the deliberative process privilege and the law enforcement investigatory privilege (id.<[ 6).

       Plaintiff's Motion has been fully briefed (ECF Nos. 34, 38) and is now ripe for disposition.

For the reasons stated below, the Court will GRANT IN PART and DENY IN PART Plaintiff's

Motion.



                                                1
    II.   Jurisdiction & Venue

          Plaintiff brings four claims pursuant to 42 U.S.C. § 1983, alleging violations of the Fourth,

Eighth, and Fourteenth Amendments of the U.S. Constitution. (ECF No. 11 <:[<.I[ 37, 49, 62, 70.)

Because these claims arise under the Constitution and laws of the United States, this Court has

jurisdiction over these claims pursuant to 28 U.S.C. §§ 1331 and 1343. Furthermore, the Court has

supplemental jurisdiction over Plaintiff's four state-law claims pursuant to 28 U.S.C. § 1367(a).

          Because this case was originally filed in the Court of Common Pleas of Blair County,

Pennsylvania, venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C. §

1441(a). See Polizzi v. Cowles Magazines, Inc., 345 U.S. 663, 666 (1953) (explaining that the proper

venue of a removed action is "the district court of the United States for the district and division

embracing the place where such action is pending").

III.      Factual and Procedural History1

          On March 3, 2018, Plaintiff filed an Amended Complaint (ECF No. 11) against the County,

Prime Care Medical, Inc., Michael Johnston, and Randy Pollock (collectively, "Defendants"). In

the Amended Complaint, Plaintiff alleges that Samantha suffered from diagnosed manic-

depressive/bi-polar disorder and took daily medication for her conditions. (Id. '.I[ 16.) If she did

not receive her medication, Samantha would engage in erratic behavior and occasionally become

suicidal. (Id.)

          In September 2016, Samantha was arrested and incarcerated at the Prison. (Id. '.I[ 15.)

Because Samantha had been incarcerated at the Prison on ten different occasions since 2012 and


1Unless noted otherwise, the facts discussed are taken from Plaintiff's Amended Complaint (ECF No. 11).
The Court limits its factual discussion to facts involving the County, as the County is the object of the
present Motion to Compel Discovery.

                                                   2
had various medical and other issues during those periods of incarceration (id.<_[ 17), Defendants

knew of Samantha's medical conditions and of her need for medication (id. <_[ 18). However, upon

Samantha's incarceration in September 2016, Defendants did not access or review Samantha's

medical records. (Id. <_[ 20.) She was thus not given her medication. (Id. <_[ 21.)

        Samantha informed prison staff that she intended to commit suicide (id. <_[ 22) and she was

placed on "suicide watch" for a limited time (id. <_[ 23). However, Defendants took Samantha off

suicide watch without any medical assessment. (Id. <_[ 24.) Samantha committed suicide on

October 24, 2016 inside her prison cell. (Id. <_[ 26.)

        Plaintiff alleges that Samantha's death was a result of the Prison's defective policies and

procedures. (Id. <_[ 34.) Plaintiff brings a claim against the County, operating as the Prison, for

violations of Samantha's Eighth and Fourteenth Amendment rights. 2 (Id. <_[ 37.)

        The County filed an Answer to the Amended Complaint (ECF No. 23) on May 9, 2018.

        On December 6, 2018, Plaintiff filed a Motion to Compel Discovery (ECF No. 24) from the

County. In her Motion, Plaintiff argues that the County should be compelled to produce an

unredacted copy of the DOC Report as the Report is not privileged or, if it is privileged, the

County waived any applicable privileges. (Id. <_[<_[ 6-7.)

        In response, the County argues that the redacted portions of the DOC Report are protected

by the law enforcement investigatory privilege and the deliberative process privilege. (ECF No.

38 <_[ 6.) Furthermore, the County asserts that it has not waived its privileges. (Id.<_[ 7.) To support

its assertions of privilege, the County attached the affidavit of Ted Beam, the Vice-President of


2 Plaintiff also brings constitutional and state-law claims against Defendants Johnston, Pollock, and
PrimeCare Medical, Inc. (See ECF No. 11.) On May 11, 2018, the Court dismissed Count IV against
PrimeCare to the extent it asserted a Fourth Amendment Claim. (See ECF No. 24.)

                                                    3
the Prison Board (the "Board") and a Commissioner of the County. (ECF No. 38-3 <JI 1.) Mr. Beam,

who personally reviewed the DOC Report (id.         <JI   15), was designated by the Board to execute an

affidavit explaining the bases for the County's assertions of privilege as to the DOC Report. (Id.

<JI   3.) The County also attached its privilege log, which indicates which privilege it asserted as to

what parts of the DOC Report. (ECF No. 38-1.)

           After reviewing the Motion and Response, the Court ordered the County to produce a

hard copy of the unredacted DOC Report to the Court for in camera review. (ECF No. 40.) The

County complied.

           At the start of the Court's review, the Court noted that the DOC Report is a nearly 300-

page document, including the main Report and various attachments and exhibits, that was

created following a voluntary assessment of the Prison's operations.               The assessment was

conducted by the DOC at the behest of the Board in light of certain retirements and issues at the

Prison.      Teams of individuals evaluated Prison policies and procedures in areas including

staffing, vulnerability, sexual assault, mental health, training, and maintenance. The teams then

identified issues and made recommendations related to these categories. The Court reviewed the

entirety of the Report and its attachments when conducting its in camera review.

IV.        Legal Standard

           Federal Rule of Civil Procedure 26 provides the general framework for discovery in

federal civil litigation. Rule 26(b)(l) defines the scope of discovery as "any nonprivileged matter

that is relevant to any party's claim or defense and proportional to the needs of the case." Fed.

R. Civ. P. 26(b)(l). A matter is relevant if "it has any tendency to make a fact more or less probable




                                                     4
than it would be without the evidence; and ... the fact is of consequence in determining the

action." See Fed. R. Evid. 401.

        Rule 37 provides the mechanism to compel discovery from a person or party who refuses

to provide discovery. The party moving to compel discovery under Rule 37 bears the initial

burden of proving the relevance of the material requested. See Morrison v. Phila. Haus. Auth., 203

F.R.D. 195, 196 (E.D. Pa. 2001) (citations omitted). If the movant meets this initial burden, the

burden shifts to the person resisting discovery to establish that discovery of the material

requested is inappropriate. Momah v. Albert Einstein Med. Ctr., 164 F.R.D. 412, 417 (E.D. Pa. 1996)

(citation omitted). The person resisting discovery must explain with specificity why discovery is

inappropriate; the boilerplate litany that the discovery sought is overly broad, burdensome,

oppressive, vague, or irrelevant is insufficient. See Josephs v. Harris Corp., 677 F.2d 985, 991-92 (3d

Cir. 1982).

 V.     Discussion

        Here, Plaintiff seeks to compel production of the unredacted DOC Report. The County

seeks to prevent disclosure of two distinct types of information: (1) the identities of those who

participated in the creation of the DOC Report; and (2) observations, recommendations, and

deliberations made in the DOC Report. The Court finds that the identities of the individuals who

participated in the DOC assessment are protected from disclosure by the law enforcement

investigatory privilege.     The Court also finds that observations, recommendations, and

deliberations in the DOC Report are protected by the deliberative process privilege; however, the

Court will require the County to disclose certain segments of the Report that contain factual

instead of deliberative information.

                                                  5
             A. The names of individuals who assisted in the creation of the DOC Report are
                protected by the law enforcement investigatory privilege.

          First, the County asserts that the law enforcement investigatory privilege protects the

identity of those individuals who provided information for the DOC Report. (ECF No. 38 1113,

14-17.)

          Preliminarily, the identities of the individuals who participated in the creation of the DOC

Report have no bearing on Plaintiff's case and Plaintiff has made no specific arguments as to the

relevance of the names. As the Court cannot compel production of irrelevant evidence, the Court

will DENY Plaintiff's Motion to Compel to the extent she seeks disclosure of the identities of the

individuals who participated in the creation of the DOC Report.

          However, even if the identities were relevant, the Court would still deny this portion of

the Motion to Compel on the basis of the law enforcement investigatory privilege. The law

enforcement investigatory privilege is a form of executive privilege, which has been defined as

"the government's privilege to prevent disclosure of certain information whose disclosure would

be contrary to the public interest." Frankenhauser v. Rizzo, 59 F.R.D. 339, 342 (E.D. Pa. 1973); see

also Crawford v. Dominic, 469 F. Supp. 260,264 (E.D. Pa. 1979) (explaining that executive privilege

is "designed only to protect documents whose disclosure would so seriously hamper the

operation of government that they should be kept secret notwithstanding their utility, or even

indispensability, in establishing a litigant's claim"). "[W]hen executive privilege is asserted, the

court must balance the public interest in the confidentiality of governmental information against

the needs of a litigant to obtain data, not otherwise available to him, with which to pursue a non-

frivolous cause of action." Frankenhauser, 59 F.R.D. at 344. The court in Frankenhauser v. Rizzo



                                                   6
identified ten factors for district courts to consider when conducting this balancing, although the

court also recognized that "the balancing task will often be difficult and the ingredients of the test

will vary from case to case." Id. The factors include:

       (1) the extent to which disclosure will thwart governmental processes by
       discouraging citizens from giving the government information; (2) the impact
       upon persons who have given information of having their identities disclosed; (3)
       the degree to which governmental self-evaluation and consequent program
       improvement will be chilled by disclosure; (4) whether the information sought is
       factual data or evaluative summary; (5) whether the party seeking discovery is an
       actual or potential defendant in any criminal proceeding either pending or
       reasonably likely to follow from the incident in question; (6) whether the police
       investigation has been completed; (7) whether any intradepartmental disciplinary
       proceedings have arisen or may arise from the investigation; (8) whether the
       plaintiff's suit is non-frivolous and brought in good faith; (9) whether the
       information sought is available through other discovery or from other sources; and
       (10) the importance of the information sought to the plaintiff's case.

Id. The "weightiest of these factors" is the importance of the information to the plaintiff's

case. Crawford, 469 F. Supp. at 263.

       Although the U.S. Court of Appeals for the Third Circuit has not adopted this test,

this Court has previously explained that it "believes that the Third Circuit would adopt

[Frankenhauser's] balancing test if presented with the question." Smith v. Rogers, Case No.

3:15-cv-264, 2017 WL 2937957, at *7 (W.D. Pa. July 10, 2017) (Gibson, J.); see also Parno v.

Kane, Civil No. 1:16-cv-1949, 2017 WL 5900477, at *3 & n.2 (M.D. Pa. Nov. 30, 2017)

(identifying the Frankenhauser factors and agreeing with this Court in Smith that the Third

Circuit would likely adopt Frankenhauser' s balancing test); Carusone v. Kane, Civil No. 1:16-

cv-1944, 2017 WL 5900429, at *3 & n.2 (M.D. Pa. Nov. 30, 2017) (same). Thus, this Court

will apply the Frankenhauser factors in order to determine whether the law enforcement




                                                  7
investigatory privilege protects the identity of individuals who provided information for

the DOC Report.

         The Court finds that factors one through three-the extent to which disclosure will

thwart governmental processes by discouraging citizens from giving the government

information; the impact upon persons who have given information of having their

identities disclosed; and the degree to which governmental self-evaluation and

consequent program improvement will be chilled by disclosure-favor protection from

disclosure. See Smith, 2017 WL 2937957, at *7. The County persuasively contends that

disclosure of the identities of individuals who participated in the creation of the DOC

Report, which identifies numerous problems with prison operations and management,

would deter individuals from participating in such evaluative processes in the future and

would also discourage the Prison from engaging in voluntary self-evaluation. (ECF No.

38 <JJ:<Il 24; ECF No. 38-3 'iriI 16, 25.)

         In response, Plaintiff argues that she could sign a confidentiality agreement

relating to the DOC Report so as to ensure the protection of the identities of participating

individuals. (ECF No. 34 'I['I[ 23-24.) However, confidentiality agreement or not, revealing

the identities of those who participated in the creation of the DOC Report to parties during

the course of litigation would still likely discourage individuals from assisting with

similar DOC assessments for fear of becoming involved in litigation (ECF No. 38-3 'I[ 25).

         With regard to the other Frankenhauser factors, factor four weighs in favor of

disclosure because the information sought-the identities of individuals who assisted in

the preparation of the DOC Report-is factual as opposed to evaluative. Factors five

                                                 8
through nine also similarly weigh slightly in favor of disclosure-there is no contention

that Plaintiff is an actual or potential defendant in any criminal proceeding likely to follow

from the DOC assessment;3 the DOC assessment of the Prison is complete; the County has

not asserted that disciplinary proceedings arose from the DOC assessment (ECF No. 34 cir

28; ECF No. 38 cir 28); there is no indication that Plaintiff's suit is frivolous (ECF No. 34 cir

29; ECF No. 38 cir 29); and the names of the individuals who participated in the Report's

preparation are likely not available from other sources. However, while these factors

provide some support for Plaintiff's request of disclosure, they are not particularly

relevant to the facts of this case. See Smith, 2017 WL 2937957, at *7 (concluding, under

similar circumstances, that "[t]he other Frankenhauser factors are either inapplicable in the

context of this case or do not outweigh the first three factors").

       Moreover, factor ten, the importance of the information sought to the plaintiff's

case, weighs in favor of protection. Plaintiff does not explain why the names of those who

assisted in the creation of the Report are important (or even relevant) to her case.

Furthermore, Plaintiff can get the names of individuals who have knowledge of the factual

circumstances underlying her claims through other discovery-Plaintiff does not need the

DOC Report to identify individuals with such knowledge.

       Thus, the Court concludes that the Frankenhauser factors weigh in favor of

protecting the identities of those individuals who participated in the creation of the DOC

Report. This decision comports with this Court's 2017 Memorandum Opinion and Order


3Although Defendants argue that Plaintiff was convicted in 2018 on felony drug charges, they do not
contend that such charges relate in any way to the DOC Report's preparation, and this Court does not see
how the charges could be so related. Thus, factor five weighs in favor of disclosure.

                                                   9
in Smith v. Rogers in which the Court held that the names of individuals who provided

information during a previous DOC assessment of the Prison were protected by the law

enforcement investigatory privilege. See Smith, 2017 WL 2937957, at *7.

        The Court also finds that the County's redactions of the Report, as they relate to

the assertion of the law enforcement investigatory privilege, are generally appropriate.

Although the Court is concerned by numerous inconsistencies in the County's redactions,

such as redacting names or titles at certain points but failing to redact those names or titles

in other identical circumstances, the Court recognizes the difficulty in engaging in a

completely consistent review of a nearly 300-page document. Moreover, as discussed

previously, the Court concludes that the names of those who participated in the

preparation of the DOC Report are not relevant to Plaintiff's claims. Thus, the Court

declines to compel production of the identities of those who assisted with the preparation

of the DOC Report. However, the Court cautions the County that redactions based on

assertions of privilege should be undergone with extreme care-inconsistent redactions

detract from claims of privilege, particularly when those claims are based on the

protection of identities.

       Thus, the Court will DENY Plaintiff's Motion to Compel Discovery with regard to the

identities of those who assisted in the preparation of the DOC Report.

           B. The deliberative process privilege protects the Report's opinions and
              recommendations, but not its severable factual information.

       The County next asserts that the rest of the DOC Report's redacted portions is protected

by the deliberative process privilege.



                                                  10
          The Supreme Court articulated the logic behind the deliberative process privilege in the

1975 decision of N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132 (1975), although the Court did not

yet call the privilege by this name. In N.L.R.B., the Court explained that the privilege, which is a

form of executive privilege, rests on "the policy of protecting the decision making processes of

government agencies." Id. at 150 (citations and quotation marks omitted). The Court explained

that if an agency's pre-decisional communications are subject to disclosure, the agency may stop

engaging in candid discussions on policy matters, which may affect the quality of agency

decisions. Id. at 150-51 (citations and quotations omitted). Thus, the privilege protects pre-

decisional      communications4      that   "reflect[]        advisory   opinions,   recommendations   and

deliberations comprising part of a process by which governmental decisions and policies are

formulated." Id. at 150. Factual material is not protected as long as it is severable from the

deliberative information, even if the factual information is located in an otherwise privileged

document. See Redland Soccer Club, Inc. v. Dep't of Army of U.S., 55 F.3d 827, 854 (3d Cir. 1995); In

re Grand Jury, 821 F.2d 946, 959 (3d Cir. 1987); Smith, 2017 WL 2937957, at *3.

          Although the Supreme Court discussed the privilege in terms of federal agencies, this

Court has allowed state and local governments to assert the privilege because "the privilege's

motivating rationale is implicated regardless of whether the deliberations occurred at the federal,

state, or local level." Smith, 2017 WL 2937957, at *4.

          In order to invoke the deliberative process privilege, the head of the governmental body

claiming the privilege must (1) personally review the purportedly privileged documents; (2)



4   The privilege does not protect post-decisional communications that explain decisions. See N.L.R.B., 421
U.S. at 150.

                                                         11
identify and specifically describe the documents; and (3) give "precise and certain reasons,"

usually through an affidavit, for the privilege's applicability. See United States v. O'Neill, 619 F.2d

222,226 (3d Cir. 1980) (quoting Smith v. Fed. Trade Comm'n, 403 F. Supp. 1000, 1016 (D. Del. 1975)).

       When the privilege is properly invoked, the court must engage in a two-step process.

First, the Court must decide whether the privilege applies to the communications at issue.

Redland Soccer Club, 55 F.3d at 854. The government has the initial burden of showing that the

deliberative process privilege applies. See id. (citing Schreiber v. Soc'y for Savs. Bancorp., 11 F.3d

217, 221 (D.C. Cir. 1993)).

       Second, the court must balance the parties' interests, considering five factors: (1) the

relevance of the evidence sought to be protected; (2) the availability of other evidence; (3) the

seriousness of the litigation and the issues involved; (4) the role of the government in the

litigation; and (5) the possibility of future timidity by government employees who will be forced

to recognize that their secrets are violable. Id. (citing First E. Corp. v. Mainwaring, 21 F.3d 465,468

(D.C. Cir. 1994)). At this stage, the party seeking to compel discovery has the burden of showing

that its need for the privileged information outweighs the government's interest in nondisclosure.

Id. The party seeking disclosure can do this by "showing a sufficient need for the material in the

context of the facts or the nature of the case, or by making a prima facie showing of misconduct."

In re Grand Jury, 821 F.2d at 959 (citations omitted).

       Here, there is no dispute that the County properly invoked the deliberative process

privilege. The County submitted the affidavit of Ted Beam, the Board's Vice-President. (ECF No.

38-3 <J[ l.) Mr. Beam, who personally reviewed the DOC Report (id. <J[ 15), was designated by the

Board to execute an affidavit in lieu of Board President Judge Daniel Milliron (id. <J[ 3). The

                                                  12
affidavit described the DOC Report (id. <JI<JI 11-14, 16) and gave precise reasons for asserting the

privilege (id. <JI<JI 22, 25). Thus, the County's invocation of the privilege was proper and the Court

must tum to the aforementioned two-step process.

       After a thorough in camera review, the Court concludes that the privilege applies to most

of the redacted portions of the DOC Report, as the Report contains numerous pre-decisional

opinions, recommendations, and deliberations on prison policies. However, the Court finds that

the following redactions were improper and a new copy of the DOC Report with these segments

unredacted must be produced to Plaintiff:

           1) The paragraphs labeled "Observations" on BCP 1731, 1732, and 1733, as these
              paragraphs contain factual material and not advisory opinions, recommendations,
              or deliberations (but the sentences beginning "With the number of staff," "This
              particular circumstance," and "This causes concern" on BCP 1732 may remain
              redacted);

           2) The entire "facility description and operation" paragraph on BCP 1743, which
              consists of factual information;

           3) The headers and single paragraphs immediately following the headers labeled
              "Main Block (A, B, C, D)", "E Block," "F Block," "G Block," "Gym (Housing)," "H
              Block," "Committing (Holding)," "I Block," "J Block," "K Block (Female
              Housing)," "K/RHU (Female RHU)," "RHU," "Main Control," "Commissary," 5
              "Dietary," "Medical," "Laundry (Maintenance/Laundry/Commissary /Garage
              Area)," "Inmate Receiving/Central Booking," "Visiting Room," "Yard," "Barber
              Shop," 6 "Sally Port," "Mail Room," "Perimeter Fence," "Cameras" "DVR's," and
              "Armory" on BCP 1747 through BCP 1768;7

           4) Under the heading "Key Control" on BCP 1770, the sentence beginning with
              "Housing Unit Officers have keys" through the sentence ending in "on the 3rd



5 The second paragraph below the "Commissary" header may remain redacted as it contains an advisory
opinion.
6
  The second paragraph below the "Barber Shop" header may remain redacted as it contains an advisory
opinion.
7 This does not include any paragraphs labeled "Issues" or "Recommendations," which can remain

redacted as they contain advisory opinions and recommendations.

                                                 13
                floor," as these sentences are factual instead of advisory or recommendation-
                based; and

            5) On BCP 1889 through BCP 1909, columns A and B as they contain factual
               information. 8

        As for the rest of the redactions, the Court finds that they properly cover privileged

opinions, recommendations, deliberations, and facts that cannot clearly be severed from the

deliberative material. 9 With regard to this privileged information, the Court must balance the

parties' interests, considering five factors: (1) the relevance of the evidence sought to be protected;

(2) the availability of other evidence; (3) the seriousness of the litigation and the issues involved;

(4) the role of the government in the litigation; and (5) the possibility of future timidity by

government employees who will be forced to recognize that their secrets are violable. See Redland

Soccer Club, 55 F.3d at 854 (citing First E. Corp., 21 F.3d at 468).

        The privileged information in the DOC Report meets the low bar for relevance, 10 as the

information involves advisory opinions and recommendations on policies that Plaintiff alleges

are defective and caused the death of Samantha.

        Moreover, litigation surrounding prison conditions and policies and prisoner mental

health is serious.

        However, Plaintiff could get evidence regarding the defective nature of the Prison's

policies and procedures through the use of experts-Plaintiff does not need the Report to obtain



8 Columns C and D may remain redacted as they contain advisory opinions and recommendations.
9
   However, inconsistent redactions again made the Court's in camera review more laborious than
necessary. While many of these inconsistencies are not relevant to the privilege issues here, they do
"detract[] from [the County's] claim of privilege because [they] suggest that the privilege is being invoked
without sufficient care." Smith, 2017 WL 2937957, at *6.
10 A matter is relevant if "it has any tendency to make a fact more or less probable than it would be without

the evidence; and ... the fact is of consequence in determining the action." See Fed. R. Evid. 401.

                                                     14
evidence to support her claims.

       Furthermore, the Court finds significant the possibility of future timidity by government

employees should the Court order production of the privileged information. By compelling

production of the information in the DOC Report in the course of litigation, the Court has serious

concerns about discouraging voluntary assessments of prison policies and chilling participation

in those assessments. (See ECF No. 38 <JJ:<lI 49-50; ECF No. 38-3 1 22(s)-(w).) Without candid

assessments of prison policies, "the quality of [prison] decisions" will likely be affected, see

N.L.R.B., 421 U.S. at 151, which may ultimately harm prison employees and prisoners. Plaintiff

has not persuasively countered the Court's concern. Thus, the Court finds that the balance

weighs in favor of protecting the privileged information from disclosure.

       The Court will therefore GRANT IN PART and DENY IN PART Plaintiff's Motion to

Compel Discovery with regard to the deliberative process privilege, as delineated above.

           C. Judge Milliron did not waive the County's executive privilege.

       Finally, Plaintiff argues that if the law enforcement investigatory privilege and the

deliberative process privilege are applicable to the DOC Report, the County waived those

privileges because the contents of the DOC Report were disclosed by the Board Chairman, Judge

Daniel J. Milliron, to a local newspaper. (ECF No. 34 11 55, 58.) Plaintiff attached the relevant

newspaper article to her Motion. (See ECF No. 34-3.)

       In the article, Judge Milliron made the following comments about the DOC Report:

       Milliron said he couldn't comment on the lawsuit, but he pointed out that he, as
       prison board chairman, days ago received a report from the Pennsylvania
       Department of Corrections concerning the operation of the county prison and a
       plethora of recommendations on how to improve it.



                                               15
         The judge said he cannot release the report until he has permission from DOC but
         stated, "It does talk about mental health and PrimeCare."
         A majority of the section of the report dealing with the prison's medical program
         is about mental health, he said.
         The report will be discussed at next week's prison board meeting.
         The report is revealing, Milliron said.
         "We asked them (DOC) to take us apart. They granted my wish," he said.

(Id. at 3-4.)

         However, Judge Milliron's comments do nothing more than indicate that (1) the DOC

prepared a report on the Prison with recommendations, (2) some of the recommendations relate

to mental health, and (3) the Board was planning to discuss the report. All of this information is

already clear from the non-privileged portions of the DOC Report. (See ECF No. 34-1 at 79

(indicating that "subject matter experts would lead specialized teams in assessing specific facets

of the facility" and "would generate a summary report containing any necessary

recommendations")); (id. at 79 (specifying that the Board requested the assessment)); (id. at 80

(indicating that the assessment that led to the DOC Report included a mental health review).)

Because Judge Milliron did not reveal any information that is itself privileged, the disclosure of

the information does not waive the County's privilege. See State of N.D. ex rel. Olson v. Andrus,

581 F.2d 177, 181-82 (8th Cir. 1978) (finding waiver because the party claiming privilege had

already disclosed the privileged information to a party in different litigation); Shell Oil Co. v. I.R.S.,

772 F. Supp. 202, 210 (D. Del. 1991) (finding waiver of the deliberative process privilege when the

party claiming privilege read the privileged statement at a public meeting). "General statements"

like Judge Milliron's that do not reveal privileged information are simply not sufficient to

constitute a waiver. See Nissen Foods (USA) Co., Inc. v. N.L.R.B., 540 F. Supp. 584, 587 (E.D. Pa.

1982) (declining to find a waiver of executive privilege when "general statements" of a "limited

                                                   16
nature" regarding privileged documents were disclosed); see also Morrison v. U.S. Dep't of Justice,

CIV. A. No. 87-3394, 1988 WL 47662, at *1 (D.D.C. Apr. 29, 1988) ("To find a waiver based on a

fleeting press reference to the general subject matter of a predecisional document would be to

emasculate the deliberative process privilege.").

       Thus, the Court declines to find a waiver of the law enforcement investigatory privilege

and deliberative process privilege based on Judge Milliron' s statements in the newspaper article.

VI.    Conclusion

       In sum, the Court will GRANT IN PART and DENY IN PART Plaintiff's Motion to

Compel Discovery (ECF No. 34). The Court declines to compel production of the identities of

those individuals who participated in the creation of the DOC Report, as those names are not

relevant and are protected by the law enforcement investigatory privilege. The Court also finds

that most of the other redactions in the DOC Report are protected by the deliberative process

privilege; however, the Court will require the County to produce certain segments of the DOC

Report that were improperly redacted pursuant to the deliberative process privilege.

       A corresponding order follows.




                                                17
                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     DEBORAH A. BECKWITH, as                           )           Case No. 3:18-cv-40
     administratrix of the ESTATE OF                   )
     SAMANTHA R. BECKWITH,                             )
                                                       )
                    Plaintiff,                         )           JUDGE KIM R. GIBSON
                                                       )
           v.                                         )
                                                      )
     BLAIR COUNTY, operating as BLAIR                 )
     COUNTY PRISON, MICHAEL                            )
     JOHNSTON, RANDY POLLOCK, and                     )
     PRIMECARE MEDICAL, INC.,                         )
                                                      )
                    Defendants.                       )
                                                   ORDER

          NOW, this 28th day of January, 2019, it is HEREBY ORDERED that Plaintiff's Motion to

Compel Discovery (ECF No. 34) is GRANTED IN PART and DENIED IN PART. Blair County

is ordered to produce unredacted versions of the following segments of the DOC Report within

fourteen days of the issuance of this Order:

                1) The paragraphs labeled "Observations" on BCP 1731, 1732, and 1733 (but the
                   sentences beginning "With the number of staff," "This particular circumstance,"
                   and "This causes concern" on BCP 1732 may remain redacted);

                2) The entire "facility description and operation" paragraph on BCP 1743;

                3) The headers and single paragraphs immediately following the headers labeled
                   "Main Block (A, B, C, D)", "E Block," "F Block," "G Block," "Gym (Housing)," "H
                   Block," "Committing (Holding)," "I Block," "J Block," "K Block (Female
                   Housing)," "K/RHU (Female RHU)," "RHU," "Main Control," "Commissary," 11
                   "Dietary," "Medical," "Laundry (Maintenance/Laundry/Commissary/Garage
                   Area)," "Inmate Receiving/Central Booking," "Visiting Room," "Yard," "Barber




11   The second paragraph below the "Commissary" header may remain redacted.
             Shop," 12 "Sally Port," "Mail Room," "Perimeter Fence," "Cameras" "DVR' s," and
             "Armory" on BCP 1747 through BCP 1768; 13

          4) Under the heading "Key Control" on BCP 1770, the sentence beginning with
             "Housing Unit Officers have keys" through the sentence ending in "on the 3rd
             floor"; and

          5) On BCP 1889 through BCP 1909, columns A and B.




                                           BY THE COURT:




                                           KIM R. GIBSON
                                           UNITED STATES DISTRICT JUDGE




12The second paragraph below the "Barber Shop" header may remain redacted.
13This does not include any paragraphs labeled "Issues" or "Recommendations," which can remain
redacted.
